Citation Nr: 1422646	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for status-post right total knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from November 1958 to May 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision which denied the above claimed benefit.  

In June 2010, the Board remanded the matter to afford the Veteran with a hearing.  In October 2010, the Veteran testified during a videoconference hearing before the undersigned.  A transcript is of record.  

In November 2010 and December 2013, the claim was remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claim was initially with the St. Petersburg RO; the Veteran has since relocated and the Buffalo, New York, RO is now the originating agency. 


FINDING OF FACT

Throughout the period on appeal, the Veteran's right knee disability has not manifested by 30 degrees of extension or chronic, severe painful motion or weakness.






CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status post right total knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must inform the claimant: (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the informative notices provided throughout the adjudication, including in a July 2008 letter, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The Board considers it significant that the statements made by the Veteran in written form and in testimony before the Board and his representative suggest actual knowledge of the elements necessary to substantiate the claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied its duty to notify the appellant and satisfied that duty prior to the adjudication in the most recent March 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with VA examinations in December 2010 and February 2014.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in June 2010, November 2010, and December 2013, when it was remanded for additional development.  In accordance with the remand instructions, the October 2010 Board hearing was conducted, the Veteran's VA treatment records were obtained and associated with the claims file, the February 2014 VA examination was provided, and a supplemental statement of the case was issued, most recently in March 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for increased rating was received on June 29, 2007.  The Veteran's right knee disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013), for a knee replacement with prosthesis.  A 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a minimum 30 percent rating or a 60 percent rating if there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, as in the Veteran's case, a rating can be made by analogy to Diagnostic Codes 5256, 5261, and 5262.  

In this case, ankylosis and malunion or nonunion of the tibia and fibula have not been demonstrated or reported.  As such, Diagnostic Codes 5256 and 5262, are not applicable and the only code (other than Diagnostic Code 5055) that could provide a disability rating in excess of 30 percent is Diagnostic Code 5261 for limitation of extension of the right knee.  Diagnostic Code 5261 provides a 40 percent rating for extension limited to 30 degrees and a 50 percent rating for extension limited to 45 degrees.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (Vet. App. 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).  

During the December 2010 VA examination, the Veteran reported pain on motion and frequent flare-ups of right knee symptoms.  He exhibited full extension with objective pain on motion.  There was some quadriceps atrophy.  The Veteran described twice weekly flare-ups that were severe.  It was commented that the Veteran worked part-time and was unable to work full-time due to his knee disability.  

At the February 2014 VA examination, the examiner found intermediate degrees of residual weakness, pain, and limitation of motion.  Specifically, the examiner found full strength and stability; extension limited to 5 degrees and flexion to 95 degrees upon initial testing and extension limited to 15 degrees and flexion to 85 degrees following repetitive testing.  There was no objective evidence of pain on motion.  Muscle strength was reported as normal and there were no findings of instability or subluxation.  

Regarding flare-ups of right knee symptoms, the examiner concluded that it was impossible to provide an opinion as to any further limitation of motion or functional impairment possible as a result of the claimed flare-ups.  However, the examiner also noted that since 2010 there had been no treatment records where such flare-ups were actually documented.  Therefore, it was not possible to provide such an opinion without resort to mere speculation.    

Based on the foregoing, the Board finds that an increased rating is not warranted in this case at any time throughout the appeal.  Regarding Diagnostic Code 5055, the February 2014 VA examiner specifically found intermediate degrees of residual weakness, pain, or limitation of motion.  No examiner or medical professional has found chronic residuals consisting of severe painful motion or weakness.  The Veteran's testimony at the Board hearing, specifically that he can stand four to six hours before symptoms begin to increase, does not support a finding of chronic severe residuals.  While the December 2010 VA examiner noted pain on motion, there was no description of severe pain on motion or weakness.  At that examination, the Veteran himself reported that he could stand for three to six hours, with rests in between, and was able to walk one quarter of a mile.  Moreover, the February 2014 VA examiner specifically found no objective evidence of pain on motion on initial or repetitive testing and full strength and stability of the right knee.  

With respect to limitation of motion, the evidence has demonstrated, at worst, extension limited to 15 degrees and flexion limited to 85 degrees following repetitive testing and without any evidence of painful motion.  This would warrant no more than a 20 percent and 0 percent rating under Diagnostic Codes 5261 and 5260, respectively and would not warrant a higher evaluation even after considering the effects of pain on motion.   

VA treatment records are largely negative for any treatment or complaints related to the right knee.  A September 2007 treatment record noted minimal swelling.  A November 2011 VA treatment record also found mild swelling as well as full extension and no instability, bony tenderness, or crepitus.  As the February 2014 VA examiner noted, there has not been one instance where a flare-up of the right knee symptoms has been documented.  This is despite regular and consistent treatment for other disabilities, including a lumbar spine disability which the Veteran claims was incurred due to the right knee disability.  It stands to reason that at least one flare-up would have been documented at some point throughout the almost seven years during which this appeal has been pending (the Veteran described twice weekly flare-ups lasting a day on VA examination in December 2010).    

Based on the foregoing, the Board finds the Veteran's reports, including at the December 2010 VA examination, regarding severe flare-ups of pain occurring twice a week and lasting for one day to not be credible.  In any event, it is certainly understandable why the February 2014 VA examiner, or any other examiner, would not be able to comment as to any impact from a reported flare-up without resort to mere speculation.  
 
Based on the foregoing, the Board finds that an increased schedular rating in excess of 30 percent is not warranted for the Veteran's status post right total knee replacement.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  His status post right total knee replacement manifested by symptoms such as painful motion, stiffness, and weakness of the knee.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  Moreover, the Board notes that there have been no reported or documented hospitalizations due to the Veteran's service-connected disability.  While the Veteran has curtailed his work as a barber due to his right knee disability, marked interference is not exhibited.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

However, in this case, a separate claim for entitlement to TDIU was adjudicated during the pendency of this appeal for an increased rating and TDIU was denied in a January 2009 rating decision.  The Veteran did not appeal the decision.  The Veteran does not claim and there is no showing of a change in circumstances warranting the assignment of a TDIU due to the service-connected right knee disability.  


ORDER

Entitlement to an increased rating in excess of 30 percent for status post right total knee replacement is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


